DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 17 January 2020.
Claims 1-15 are currently pending and being examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wason (US 2018/0326600).

In regards to Claim 1, Wason teaches a hydraulic tool (10; Fig. 1) comprising:
a fluid reservoir (32; Fig. 2);
a pump fluidly coupled to the fluid reservoir (see connection in Fig. 2);
an electric motor (30) mechanically coupled to the pump (see connection in Fig. 2);

a piston slidably accommodated within the cylinder (piston; ¶[0052]);
a first trigger button (48; Fig. 1);
a second trigger button (50); and
a controller (34; Fig. 2) configured to perform operations comprising:
receiving a first signal when the first trigger button is triggered,
in response to the first signal, causing the electric motor to rotate a first rotational direction, thereby: (i) causing the pump to provide fluid to the cylinder, and (ii) causing the piston to move in a first linear direction (“one of the switches ( e.g., switch 48) may be used to activate a piston (not shown) associated with the hydraulic drive conduit system 36 system to activate the working head assembly 60 such that the work head assembly moves toward a closed position.” ¶[0052]),
thereafter, receiving a second signal when the second trigger button is triggered, and
in response to the second signal, causing the electric motor to rotate in a second rotational direction opposite the first rotational direction, thereby: (i) opening a fluid path from the cylinder to the fluid reservoir, and (ii) causing the piston to move in a second linear direction opposite the first linear direction (“The other switch ( e.g., switch 50) may be used to retract the piston so that the working head assembly 60 moves to a home ( or open) position, shown in FIG. 1. The operator controls, e.g., switches 48 and 50, are operably coupled to the controller 34.” ¶[0052]).

In regards to Claim 2, Wason teaches the hydraulic tool of claim 1, further comprising:
a pressure rail fluidly coupled to the pump, wherein the pump is configured to provide fluid flow to the cylinder via the pressure rail (connection between the pump 28, fluid reservoir 32, and hydraulic drive conduit system 36; shown in Fig. 2); and
a flow control valve (56; Fig. 2) configured to control fluid flow between the pressure rail and the fluid reservoir (¶[0053]).

In regards to Claim 3, Wason teaches the hydraulic tool of claim 2, wherein the flow control valve is configured to be: (i) closed when the electric motor rotates in the first rotational direction to block fluid flow from the pressure rail to the fluid reservoir, thereby allowing fluid to flow to the cylinder and the piston to move in the first linear direction, and (ii) open when the electric motor rotates in the second rotational direction to form a fluid path for fluid flow from the pressure rail to the fluid reservoir, allowing the piston to move in the second linear direction (¶[0052]-¶[0053]).

In regards to Claim 4, Wason teaches the hydraulic tool of claim 1, further comprising:
a housing (22; Fig. 1) configured to contain the electric motor and the pump, wherein the cylinder is coupled to the housing (“The pump 28, motor 30, fluid reservoir 32, controller 34 and hydraulic drive conduit system 36 are located within the grip portion 24 of the tool frame 22.” ¶[0049]); and
(20) coupled to the housing, wherein a portion of an exterior profile of the handle comprises a first depression and a second depression spatially arranged in series along the portion of the exterior profile, and wherein the first trigger button is disposed in the first depression (see Fig. 1 showing trigger 48 located in a depression) and the second trigger button is disposed in the second depression (see Fig. 1 showing trigger 50 located in a depression).

In regards to Claim 5, Wason teaches the hydraulic tool of claim 4, wherein the handle (20; Fig. 27) is configured as a two-piece collar comprising:

    PNG
    media_image1.png
    290
    526
    media_image1.png
    Greyscale
a first collar piece (annotated Fig. 27, shows two distinct housing portions in the handle portion); and
a second collar piece (annotated Fig. 27) configured to be coupled to the first collar piece, wherein each of the first collar piece and the second collar piece comprises a respective curved, concave interior peripheral surface that matches curvature of the cylinder, such that the first collar piece and the second collar piece are coupled to each other around an exterior peripheral surface of the cylinder (see Fig. 1 showing the collars are curved and concave to match the internal workings of the tool).

In regards to Claim 8, Wason teaches the hydraulic tool of claim 1, further comprising:
(60; Fig. 18) coupled to the cylinder (26);
a ram coupled to the piston (¶[0062]; Figs. 20-21 showing the working  head assembly 60 attached to the ram/piston); and
an anvil (110; Fig. 4) disposed opposite the ram, such that the anvil and the ram form a work area therebetween (see Fig. 4 showing a work space between the ram and anvil), and wherein the anvil is pivotably coupled to the frame at an anvil pivot (pivots about 152).

In regards to Claim 9, Wason teaches the hydraulic tool of claim 8, further comprising:
a latching mechanism (100, 70; Fig. 6) comprising:
a first gripping latch arm (70) pivotably coupled to the anvil at a first pivot (152) and configured to contact and grip the frame when the latching mechanism is in a first state (Fig. 21); and
a second gripping latch arm (100) pivotably coupled to the anvil at a second pivot (152) and configured to contact and grip the frame when the latching mechanism is in the first state, wherein the first gripping latch arm is configured to pivot about the first pivot and the second gripping latch arm is configured to pivot about the second pivot to release the anvil from the frame and allow the anvil to pivot about the anvil pivot (Figs. 20-21).

In regards to Claim 10, Wason teaches the hydraulic tool of claim 9, wherein the latching mechanism further comprises:
(86; Fig. 19) coupled to the first gripping latch arm (70);
a first spring (180) configured to bias the first release lever and the first gripping latch arm toward the frame (¶[0065]);
a second release lever (120) coupled to the second gripping latch arm (100); and
a second spring configured to bias the second release lever and the second gripping latch arm toward the frame, wherein actuating the first release lever and the second release lever against the first spring and the second spring, respectively, causes the latching mechanism to be in a second state in which the first gripping latch arm and the second gripping latch arm pivot away, and are released, from the frame to allow the anvil to pivot about the anvil pivot (¶[0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wason (US 2018/0326600) in view of Milbourne (US 2002/0096342).

In regards to Claim 6, Wason teaches the hydraulic tool of claim 1, wires extend to electrically couple, and carry the first signal and the second signal from, the first trigger button and the second trigger button, respectively, to the controller (“The pump 28, motor 30, fluid reservoir 32, controller 34 and hydraulic drive conduit system 36 are located within the grip portion 24 of the tool frame 22.” ¶[0049]).
Wason does not expressly teach an elastomeric wrap disposed about an exterior peripheral surface of the cylinder, wherein the elastomeric wrap is configured as a C-shaped wrap having a partial circular cross section and forms a gap through which which wires extend to electrically couple.
However, Milbourne teaches an elastomeric wrap (102; Fig. 11) disposed about an exterior peripheral surface of the cylinder, wherein the elastomeric wrap is configured as a C-shaped wrap having a partial circular cross section and forms a gap through which wires extend to electrically couple (“The overmold member 102 is formed from a resilient material, such as thermoplastic elastomer (e.g., HYTREL.RTM.) manufactured by E.I. du Pont de Nemours and Company) and is simultaneously formed and coupled to the end cap shell 100 in an injection molding operation.” ¶[0055]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Wason, by elastomer wrap, as taught by Milbourne for vibration dampening, thus making the tool more comfortable to use. (Milbourne ¶[0055]) 

In regards to Claim 7, Wason and modified by Milbourne  teaches the hydraulic tool of claim 6, further comprising:
a wire cover (Wason: 24; Fig. 27) having a curved profile that matches curvature of the cylinder and is configured to cover the wires disposed through the gap (Wason: see Figs. 1 and 28 showing the curved profile and covering the internal workings of the tool).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wason (US 2018/0326600) in view of Ballard (US 2017/0356472).

In regards to Claim 11, Wason teaches the hydraulic tool of claim 8, further comprising:
a releasable pin (160; Fig. 13);
a cap (see Fig. 13 showing arrow 160 pointing to the cap portion of the pin) coupled to the releasable pin (see Fig. 13);
and the releasable pin is disposed through the frame and the anvil to couple the anvil to the frame (“locking pin 160 can connect the jaw members 70 and 100 to the yoke 132” ¶[0063]).
Wason does not expressly disclose a release lever pivotably coupled to the frame and configured to interact with the cap to retain the cap and the releasable pin in a first position. 
However, Ballard teaches a release lever (118; Fig. 1) pivotably coupled to the frame and configured to interact with the cap to retain the cap and the releasable pin in a first position (“the release lever 118 are configured to drive a lever 236, which is configured to push on the valve pin 232.” ¶[0045]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device 

In regards to Claim 12, Wason and Ballard teaches the hydraulic tool of claim 11, wherein the cap (Wason: 160). 
Wason as modified by Ballard does not expressly teach the cap comprises at least one longitudinal blind hole formed therein, the hydraulic tool further comprising: a spring disposed in the at least one longitudinal blind hole and configured to bias the cap against the release lever, such that as the release lever pivots, the cap is released and the spring causes the cap and the releasable pin to move to a second position in which the releasable pin moves out of the anvil, thereby releasing the anvil from the frame.
However, Wason teaches comprises at least one longitudinal blind hole (170; Fig. 16) formed therein, the hydraulic tool further comprising:
a spring (166) disposed in the at least one longitudinal blind hole and configured to bias the cap against the release lever, such that as the release lever pivots, the cap is released and the spring causes the cap and the releasable pin to move to a second position in which the releasable pin moves out of the anvil, thereby releasing the anvil from the frame (“the spring 166 and ball 168, seen in FIG. 16, are positioned within a bore 170 in the yoke 132, as shown in FIGS. 13 and 16. The spring 166 normally biases the ball 168 toward the locking pin 160. When the locking pin 160 is in the inserted position the ball is biased into detent 162 to lock the locking pin in the inserted position. When the locking pin 160 is in the extended position the ball is biased into detent 164 to lock the locking pin in the extended position.” ¶[0064]).
In re Einstein, 8 USPQ 167. 

In regards to Claim 13, Wason and Ballard teaches the hydraulic tool of claim 12, wherein the frame includes a protrusion (Wason: 164; Fig. 16) that precludes the release lever (Ballard: 118) from interacting with the spring when the release lever returns to an un-pivoted position while the cap and the releasable pin are in the second position (Wason: ¶[0064]).

In regards to Claim 14, Wason and Ballard teaches the hydraulic tool of claim 12, wherein the cap (Wason: 160) includes a cylindrical portion and a flanged portion (Wason: see Fig. 160; showing 160 is cylindrical and has a flanged portion), wherein the release lever interacts with the flanged portion of the cap to retain the cap and the releasable pin in the first position (the release lever of Ballard would interact with the flange portion of 160, where the users hand would interact with 160).

In regards to Claim 15, Wason and Ballard teaches the hydraulic tool of claim 14, wherein the flanged portion comprises a chamfered exterior peripheral surface (Wason: see Fig 8. showing 160 has a chamfered edge), wherein the release lever comprises a corresponding chamfered interior surface (Ballard: see Fig. 2D showing 118 has a chamfered surface), such that as the cap is being pushed inwardly against the spring to re-engage the anvil, the chamfered exterior peripheral surface of the flanged portion of the cap contacts the corresponding chamfered interior surface of the release lever to facilitate returning the cap and the releasable pin to the first position (in combination the chamfered edge of 160 would interact with the chamfered portion of 118).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731